Citation Nr: 0628042	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to April 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from June 2002 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that denied service connection for 
a heart murmur, CAD, and back pain.  In February 2004, the 
veteran perfected all of her appeals.  In October 2005, the 
Board denied service connection for a heart murmur and 
remanded the remaining claims for further development.  At 
her December 2005 VA examination and in a February 2006 
statement, the veteran withdrew her back claim.  Therefore, 
the only matter remaining before the Board is stated on the 
previous page.   


FINDINGS OF FACT

CAD was not manifested in service or in the veteran's first 
postservice year, and is not shown to be related to the 
veteran's active service.


CONCLUSION OF LAW

Service connection for CAD is not warranted. 38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of her claim of entitlement to 
service connection for CAD and has been notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In letters dated in April 
and June 2002 (prior to the rating decision), June 2004, and 
in October 2005 (pursuant to the October 2005 Board remand), 
the veteran was notified of the information and evidence 
needed to substantiate and complete her claim, of what part 
of that evidence she was to provide, and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  The June 2004 letter advised the veteran to 
submit "any additional evidence in [her] possession that 
pertains to [her] claim."  The claim was subsequently 
readjudicated by several supplemental statements of the case.  

And while the appellant was not notified of the effective 
date of an award (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), she is not prejudiced by lack of such 
notice, as these matters become significant only upon a grant 
of service connection, and here the claim for service 
connection for CAD is being denied.  She is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

Regarding the duty to assist, the record includes service 
medical records (SMR's), private treatment records, and 
records from Big Spring VA Medical Center (VAMC) In December 
2005, VA arranged for an examination and the examination 
report is in the claims file.  All identified pertinent 
available records have been obtained.  The duty to assist 
requirements appear to be substantially met.  The appellant 
is not prejudiced by the Board's proceeding with review of 
the matter on the merits at this point.  See Conway v. 
Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

SMR's, including May 1969 and April 1970 entrance and 
separation examinations were negative for any treatment, 
findings, or diagnoses of a heart disease.  On June 1969 
treatment record, the medical officer stated, "heart murmur 
during childhood - asymptomatic.  Heart-no cardiomyopathy, 
no murmur, no thrills - within normal limits."  The 
impression was:  No heart disease.  No other treatment or 
comments for the heart was found in the records.  

October 1990 to February 1996 treatment records from Dr. DB, 
included such diagnoses as unstable angina pectoris; 
atherosclerotic CAD; restenosis of percutaneous transluminal 
coronary angioplasty of the left anterior descending coronary 
artery; and history of ventricular tachycardia.  A January 
1991 treatment record indicated that the veteran underwent 
coronary artery bypass grafting in late December.  

October 1994 to April 2002 treatment records from Dr. WS 
included a diagnosis of chest wall pain and a total body bone 
scan results that were within normal limits.  

2002 to 2004 treatment records from Big Spring VAMC included 
a history of CAD and coronary bypass graft one left 
descending affect in 1990. 

October 2005 treatment records showed that the veteran was 
seen in consultation for an assessment of her CAD and angina.  
The evidence indicated that in 1990, she experienced a 
myocardial infarction.  She recently noticed symptoms similar 
to those experienced in 1990.  She had complaints of a mid 
sternal burning sensation radiating into her left shoulder 
and arm with some shortness of breath.  Her stress test was 
abnormal, showing a fixed mild anterior defect.  Her ejection 
fraction was 56% with mild relative anteroseptal hypokinesis.  
An echocardiogram showed mild mitral and tricuspid 
insufficiency as well as diastolic dysfunction of the left 
ventricle.  

On December 2005 VA examination, it was noted that the 
veteran had a murmur as a child and June 1969 entrance 
examination was negative for a murmur.  An in-service heart 
examination revealed no cardiomegaly, no murmur, and no 
thrills; within normal limits.  It was noted that she began 
having angina in 1990.  In December 1990, she underwent a 
single vessel coronary artery bypass graft due to recurrent 
unstable angina.  Her CAD risk factors included a strong 
family history of CAD (both parents died prematurely of CAD) 
and apparently a history of smoking 12 packs of cigarettes a 
year (she quit in 1983).  In 1992, she began to have 
recurrent angina with extreme exertion.  Around this time she 
was noted to have hyperlipidemia and hypertension.  She has 
had a recent evaluation by her private cardiologist and his 
studies have shown a normal left ventricular ejection 
fraction of 56%, mild mitral and tricuspid insufficiency, 
mild aortic sclerosis without stenosis, mild septal 
hypokinesis, and a small fixed anterior defect.  In October 
2005, she had a normal resting EKG.  Physical examination 
revealed that she was a moderately overweight adult white 
female who was alert, cooperative, and in no acute distress.  
She did not demonstrate any cardiac symptoms in the short 
walk from the waiting room to the examination room.  There 
was no jugular venous distention, carotid pulses were normal, 
and there were no bruits.  Her heart was of regular rate and 
rhythm.  There was a grade 1/6 holosystolic murmur, and no S3 
nor S4.  Her lungs were clear to auscultation, and there was 
no clubbing, cyanosis, or edema in her lower extremities.  
The examiner included an impression of CAD with angina 
secondary to multiple risk factors, as described above.  She 
was also diagnosed with very mild systolic murmur due to 
valvular insufficiency.  The examiner added that the short 
period in service had no effect on the veteran's valvular 
heart disease, which is quite mild.  The valvular heart 
disease pre-existed service and there is nothing to indicate 
that the period of service made this worse.  The heart 
problem that she has now is not related to her mild valvular 
insufficiency but in fact is obstructive CAD with exertional 
angina.  

III.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  In addition, if 
certain chronic diseases (here, cardiovascular disease) 
become manifest to a compensable degree within one year after 
service, such diseases are presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  The Court has held that a claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability. Allen v. Brown, 7 Vet. App. 
439 (1995).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.  Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; coronary artery disease (status post coronary artery 
bypass grafting) and angina are diagnosed.    

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  On June 1969 SMR's, the medical officer 
stated, "heart murmur during childhood - asymptomatic.  
Heart--no cardiomyopathy, no murmur, no thrills - within 
normal limits."  The impression was "no heart disease."  
No other treatment or comments for the heart is found in the 
records.  Also SMR's are negative for any treatment, 
findings, or diagnoses of a heart disease.  With no diagnosis 
of underlying cardiovascular disability, service connection 
for cardiovascular disease on the basis that such became 
manifest in service and persisted is not warranted.  

There are no documented complaints, treatment, or diagnosis 
of cardiovascular disease in any medical records soon after 
service.  The first medical record reflecting a diagnosis of 
cardiovascular disease is dated in 1990.  Consequently, 
presumptive service connection for cardiovascular disease as 
a chronic disease under 38 U.S.C.A. § 1112, 38 C.F.R. 
§§ 3.307, 3.309 is also not warranted.  

To establish service connection in such circumstances there 
must be competent (medical) evidence which relates the 
disability for which service connection is sought (here, 
cardiovascular disease) to service.  There is no such 
competent (medical) evidence in the instant case.  None of 
the treatment records in the claims file contain a medical 
opinion relating her cardiovascular disease to her service 
(and none identifies the childhood asymptomatic murmur as a 
sign of cardiovascular disease present in service).  In fact, 
in December 2005, a VA physician indicated that the veteran's 
CAD with angina is secondary to multiple risk factors, such 
as a strong family history of CAD in which both parents died 
prematurely from CAD.  The Board finds it significant that 
mentioned CAD risk factors are not related to her military 
service.  The examiner commented that the heart problem that 
the veteran has now is not related to her mild valvular 
insufficiency but in fact is obstructive CAD with exertional 
angina.  The examiner added that the short period in service 
had no effect on the veteran's valvular heart disease, which 
is quite mild.  The valvular heart disease pre-existed 
service and there is nothing to indicate that the period of 
service made this worse.  

Furthermore, the lengthy period of time between service and 
the first postservice medical evidence of a cardiovascular 
disease (more than 20 years) is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. West, 
12 Vet. App. 453, 449 (1999).  Because the veteran is a 
layperson, she is not competent to establish by her own 
opinion that any current cardiovascular disease is related to 
service (and specifically to a childhood asymptomatic murmur 
noted therein, as she has alleged).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.  


ORDER

Service connection for coronary artery disease is denied. 




____________________________________________
V. L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


